Citation Nr: 0418071	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, among other things, denied the 
benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record shows that the veteran served in the 
United States Army from September 1969 to December 1971.  His 
DD Form 214 shows 10 months and 20 days foreign service, and 
indicates service in the Republic of Vietnam from November 5, 
1970 to December 24, 1971.  It reflects his last duty 
assignment as a States-side holding and notes that he had a 
period of non-pay from September 19, 1971 to December 17, 
1971.  Additionally, there is a copy of transfer orders dated 
December 17, 1971, out of San Francisco.  Unfortunately, the 
veteran's service personnel record is incomplete in that it 
does not include a list of assignments following the veteran 
being sent to Vietnam in September 1970.  As a consequence, 
there is no verification for the veteran's assertion that he 
served with the 3rd Squadron of the 17th Air Cavalry during 
his period of service in Vietnam.

The record includes a handwritten statement, dated in July 
2003, from a VA staff psychiatrist that indicates that the 
veteran met the criteria for a diagnosis of war-related post-
traumatic stress disorder.  Treatment records show continued 
treatment since September 2001.

The veteran asserts that he worked as a cook at bases in Lai 
Khe and Fu Lai, that he did not participate in actual combat, 
but that his bases were subjected to incoming attacks on a 
regular basis.  Because he has been unable to supply 
information specific enough to verify his account of a downed 
helicopter, he is left with substantiating his case by 
showing that he was subjected to combat activities while 
serving with his unit as per Pentecost v. Principi, 16 Vet. 
App. 124 (2002).   

The veteran's representative submitted internet evidence in 
June 2004 reflecting activities in Lai Khe in 1970 and 1971.  
Nonetheless, the official record remains silent as to the 
veteran's location during his service in Vietnam.  
Therefore, given the evidence of record, the Board finds 
that additional development is required to assist the 
veteran in substantiating his claim.  Specifically, his 
service personnel record and/or any other evidence 
sufficient to verify the veteran's location and assignment 
during his service in Vietnam needs to be obtained.  
Additionally, it should be determined through official 
accounts of Army activities whether or not the veteran's 
unit was subjected to combat activities while the veteran 
was attached to that unit.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain a copy of the 
veteran's service personnel records 
and/or any other evidence sufficient to 
verify the veteran's location and 
assignment during his service in Vietnam.

2.  The RO should obtain all current 
treatment records and request that the 
veteran submit any and all additional 
information he may have with respect to 
his claimed inservice stressors.


3.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
should be requested to provide (1) 
information to verify the veteran's 
alleged stressors and (2) the unit 
history for the unit to which the veteran 
was assigned while in Vietnam.  If the 
USASCRUR is not asked to verify the 
claimed stressors, the record should 
contain an explanation why verification 
was not requested.

4.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If such a 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  The examiner should be 
supplied with the veteran's complete 
claims folder and his/her report of 
examination should include the complete 
rationale for all opinions expressed.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




